LARRY D. VAUGHT, Chief Judge, concurring. I concur in the disposition of this case and agree that the majority opinion conforms with the strictures of Arkansas’s code and case law. I write separately solely to point out the absurdity that results when the facts of this case are siphoned through our state’s legal filters. In 2008, as was the custom at the end of every school year, Mr. Wilson was asked by his supervisor if he planned to return to work the following year. Mr. Wilson signed a “letter of intent” indicating that he would not come back. Based on his express declination of future employment with the district, Mr. Wilson was not offered a contract for the 2009 school year. _Jj|However, because there was no “bona fide and reasonably obtainable offer to be employed” by the district, Mr. Wilson was awarded wage-loss benefits. Ark.Code Ann. § ll-9-522(b) (Repl.2002). In other words, Mr. Wilson affirmatively stated that he did not want a job with the district; as a result, he was not offered a job with the district; yet he asked for and received wage-loss benefits based on the district’s failure to offer him a job. The district is caught in the web of a classic Catch-22 situation. Although claimants are well acclimated to the harsh realities and sometimes absurd results produced by the “strict construction” of the Arkansas Workers’ Compensation Act, it is refreshing to see that what is good for the goose is good for the gander.